IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,416-01


EX PARTE PATRICK BERNARD INGRAM, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. W0952630-M(A)

	IN THE 194TH JUDICIAL DISTRICT COURT FROM DALLAS COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was charged, in two indictments,
with indecency with a child.  He was convicted in both causes and was sentenced two thirty-five year
terms, running concurrently.  The Fifth Court of Appeals affirmed his conviction. Ingram v. State,
No. 05-10-00974-CR (Tex. App.-Dallas, delivered January 12, 2012).  	
	Applicant contends that his convictions violate the Double Jeopardy Clause of the U.S.
Constitution.  Applicant was charged with two indecency with a child violations for one exposure
of his genitals.  The indictments alleged two separate child complainants.  The proper unit of
prosecution for indecency by exposure is the exposure, not the number of complainants who view
the exposure.  Harris v. State, 359 S.W.3d 625 (Tex. Crim. App. 2011).  Applicant is entitled to
relief.
	Relief is granted. The judgment in Cause No. 09-52630-M in the 194th Judicial District Court
of Dallas County is vacated and set aside.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.

Delivered: September 11, 2013
Do Not Publish